Citation Nr: 1038063	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In that December 2004 rating decision, the RO increased the 
Veteran's disability rating for PTSD from 10 to 30 percent, 
retroactively effective August 30, 2004, the date of receipt of 
his claim.  The Veteran has not withdrawn this claim and is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Indeed, on 
his Informal Hearing Presentation, received by the RO in 
September 2010, the Veteran's representative expressly indicated 
that he wished to continue his appeal regarding the assigned 
disability rating.   In that December 2004 rating decision, the 
RO also denied the Veteran's claim for entitlement to TDIU.

The Veteran initially requested a hearing at the RO, before a 
Veterans Law Judge of the Board, but subsequently withdrew this 
request in writing in November 2006.  See 38 C.F.R. § 20.702(e) 
(2009).

In this decision, the Board is deciding the Veteran's claim for 
an increased rating for his PTSD.  Regrettably, the Board is 
remanding the TDIU claim to the RO via Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Since August 26, 2009, the Veteran's PTSD symptoms have 
caused occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  His 
symptoms do not cause deficiencies in most areas or total social 
and occupational impairment.

2.  Prior to August 26, 2009, the Veteran's PTSD symptoms caused 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, or recent events).


CONCLUSIONS OF LAW

1.  Since August 26, 2009, the schedular criteria for a 50 
percent disability rating for PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.  Prior to August 26, 2009, the schedular criteria for 
disability rating higher than 30 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in September and November 2004 and May 2005, 
the RO advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to obtain 
or to assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).  The 
RO issued those September and November 2004 VCAA notice letters 
prior to initially adjudicating the claim in December 2004, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

In March 2006, the RO sent the Veteran a letter apprising him of 
the disability rating and downstream effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008),
that, for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  On appeal, however, in Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit 
vacated and remanded important aspects of the Veterans Court's 
holding in Vazquez-Flores, and a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit determined that 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence, we vacate 
the judgments." Vazquez, 2009 WL 2835434, at 10.  The May 2005 
letter and an additional August 2009 letter mentioned meet these 
revised Vazquez-Flores' requirements.

And since providing that post-adjudicatory VCAA notice in May 
2005, March 2006, and August 2009, the RO has readjudicated the 
Veteran's claim in the October 2009 supplemental statement of the 
case (SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice provided 
prior to initially adjudicating the claims was inadequate or 
incomplete, this error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case. Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post- adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non- prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records, Social 
Security Administration (SSA) records, and VA evaluation and 
treatment records - including the reports of his VA Compensation 
and Pension Examinations (C&P Exams) assessing the severity of 
his PTSD.  In this regard, while the Veteran's representative 
indicated in September 2010 that there may be more recent VA 
treatment records that would further substantiate the Veteran's 
claim for an increased rating, the representative further 
indicated that such efforts would be requested in the event the 
Board determined that an increased rating was not warranted.  
Therefore, since the Board has granted an increased rating, 
effective from August 26, 2009, the Board finds that the 
Veteran's appeal has been satisfied, and that remand for the sole 
purpose of obtaining more recent VA treatment records is not 
warranted.  In addition, the Veteran's most recent VA C&P Exam 
was in August 2009, and the report of this most recent 
examination, along with the other evidence in the file, provides 
the information needed to determine whether the current rating is 
appropriate.  38 C.F.R. §§ 3.327, 4.2.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Thus, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


II.  Entitlement to an Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, held that in determining the present level of disability 
for any increased-evaluation claim, the Board must consider 
whether the rating should be "staged."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed until VA makes a final decision on the 
claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA. 38 
C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 30 percent rating for PTSD 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.


A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed and other 
symptoms and it contemplates the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 
4.6.

Global Assessment of Functioning (GAF) scores are scaled ratings 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).

According to the DSM-IV, a GAF score of 61-70 indicates some mild 
symptoms or some difficulty in social, occupational, or school 
function, "but generally functioning well," with some 
meaningful interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF of 31 to 40 indicates 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

The Board notes that the Veteran has been diagnosed with an 
alcohol abuse disorder.  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result of a 
claimant's abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims, as here, filed after October 31, 
1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 
10, 1998).  See also 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(a) and (d).  Further, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the Federal Circuit Court held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 105(a) either for a primary alcohol abuse 
disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Id., at 1376.  However, the Federal Circuit Court 
accepted there can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  But the Federal Circuit Court went on to point out 
that Veterans may only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id., at 
1381.  An award of compensation on such a basis would only result 
"where there is clear medical evidence establishing the alcohol 
or drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.



Here, as will be explained, the competent medical evidence 
establishes the Veteran's PTSD includes alcohol abuse as one of 
its attendant symptoms.  Therefore, any functional and other 
impairment attributable to his alcohol abuse disorder can be 
considered as grounds for increasing the rating for his 
psychiatric disorder (PTSD). See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

That said, the Veteran was initially granted service connection 
for PTSD in a January 1994 RO rating decision, effective from 
July 20, 1993.  In December 2004, the RO increased his PTSD 
disability rating to 30 percent, retroactively effective from 
August 30, 2004 -the date he filed his claim for an increased 
rating. 

The Veteran's VA treatment records show that in September 2004, 
just shortly after he filed this claim for an increased rating 
for PTSD, VA provided him with a mental health assessment.  The 
report of that assessment indicates the Veteran received mental 
health treatment intermittently through the VA for years, but had 
not recently had any direct psychiatric treatment.  It indicates 
he has a college education and has been unemployed since being 
laid off from his job of 12 years -approximately 1.5 years prior 
to the examination.  It indicates he reported smoking 
approximately 1.5 packs of cigarettes per day and drinking 
approximately a half a pint every other day, getting drunk 
approximately once a week.  It reflects the Veteran reported he 
never missed work because of alcohol and that it is not causing 
him any serious problems.  It further reflects the Veteran 
reported he would drink more if he could afford it, but that he 
would drink less if he were employed.  The Veteran was casually 
dressed and cooperative, appeared anxious, and his left leg 
bounced throughout the interview.  His speech was at a regular 
rate and normal tone.  He did not endorse hallucinations or 
delusions, his thought processes were organized and goal 
directed, there were no suicidal or homicidal ideations, his mood 
appeared somewhat depressed, his affect was anxious, his insight 
was limited, and his judgment was fair.  His cognition was awake, 
alert, and oriented to person, place, and time, and he had a 3/3 
registration with 2/3 five minute recall.  The Veteran was 
assigned a GAF score of 50.

In March 2006, VA provided the Veteran a general C&P Exam.  The 
report of that exam indicates the Veteran reported working for 2 
weeks at Wal-Mart in November 2005, but he experienced physical 
challenges (lower extremity symptoms) related to that job.  It 
indicates he reported smoking 1.5 packs of cigarettes per day, 
but had stopped drinking alcohol.  It indicates the Veteran is in 
group therapy for his PTSD and, based on the medical history and 
examination, he is employable.

The record also includes the Veteran's July 2006 SSA notice of 
decision indicating that the Veteran was found to be disabled on 
August 26, 2004, because of PTSD, diabetes mellitus, peripheral 
vascular disease, chronic obstructive pulmonary disease, 
degenerative disk disease of the lumbar spine, hearing loss, and 
tinnitus.

In August 2009, VA provided the Veteran a C&P Exam for PTSD.  The 
report of that exam indicates the Veteran's treatment for this 
condition has been ongoing since the 2004 examination, he 
received outpatient treatment, and there had been no 
hospitalizations for a mental disorder.  

With respect to his marital and family relationships, the report 
indicates the Veteran lives alone, has never been married, and 
has no children.  He has a sister and aunts and uncles in the 
area, but his primary contact is with an uncle who comes to see 
him and whom he visits on occasion.  He "does not get along 
well" with his sister since his mother's illness -particularly 
because while he was living in Atlanta, he supported his mother 
without her help and when he lost his job, she would not help.  
The Veteran does not feel close to his sister and does not get 
along with her husband.  

With respect to his social relationships, the report indicates he 
has no friends in the area and only sees his uncles.  

With respect to activities and leisure pursuits, the report 
reflects that he enjoys the internet and watching television at 
home and he has no hobbies; has little initiative and tolerates 
mowing the grass.  It indicates that although he loved to fish 
and hunt prior to service and his uncle wants him to go fishing 
with him, he has no interest in it.  It indicates he tries to 
walk daily.  

The report also indicates the Veteran has no history of suicide 
attempts or violence/assaultiveness.  

It indicates he drinks alcohol in binges -typically a pint of 
vodka a day for 3-4 days, most recently about a month prior to 
the exam, but there were no issues with other substances.  

It indicates the Veteran's current impairment in psychosocial 
functioning is moderately severe.  

Upon examination, the report indicates the Veteran was wearing 
disheveled clothes and was unshaved.  It indicates his 
psychomotor activity was tense; his speech was spontaneous, 
clear, and coherent; his attitude toward the examiner was 
cooperative and attentive; his affect was blunted; his mood was 
dysphoric (other) and he reported he was "kinda depressed" and 
never feels happy or relaxed; his attention was intact; he was 
able to do serial 7's and spell a word forward and backward; his 
orientation was intact as to person, time, place; his thought 
process and content were unremarkable; there were no delusions; 
he understood the outcome of behavior; his intelligence was 
average; and he understood he has a problem.  

The report reflects that the Veteran has difficulty with sleep 
maintenance and after taking his medication, he falls asleep but 
usually wakes from his dreams.  It indicates he has nightmares 
about Vietnam about twice a week and he thinks he gets about 3-4 
hours sleep and he naps during the day.  

The report reflects he has no hallucinations; has no 
inappropriate behavior; and interprets proverbs appropriately.  
He has some obsessive/ritualistic behavior, specifically checking 
behavior with respect to locks and appliances.  

The report indicates he has panic attacks.  It indicates that 
when he is in a large group, as in a cafeteria, he becomes afraid 
and feels as though he might do something weird or shocking and 
he is afraid he will lose control of himself; but since he rarely 
leaves home now, these episodes are infrequent.  

The report indicates he has no homicidal or suicidal thoughts and 
he has good impulse control and no episodes of violence.  

The report indicates he has the ability to maintain minimum 
personal hygiene, but has problems with activities of daily 
living -specifically noting he shops at 4 or 5 am to avoid people 
and he has lost interest in activities.  

The report indicates he has a mildly impaired recent memory and a 
normal immediate memory.  It indicates he reported his short-term 
memory was not good and that he couldn't remember what he did 
yesterday.  

The report indicates that the Veteran's PTSD has caused 
persistent re-experiencing of the traumatic event by recurrent 
and intrusive distressing recollections of the event, including 
images, thoughts, or perceptions; recurrent distressing dreams of 
the event; intense psychological distress at exposure to internal 
or external cues that symbolize or resemble an aspect of the 
traumatic event.  It indicates his PTSD caused persistent 
avoidance of stimuli associated with the trauma and numbing of 
general responsiveness including efforts to avoid thoughts, 
feelings, or conversations associated with the trauma; marked 
diminished interest or participation in significant activities; 
and feelings of detachment or estrangement from others, 
restricted range of affect (e.g. unable to have loving feelings).  
It indicates his PTSD has also caused persistent symptoms of 
increased arousal including difficulty in falling asleep, 
irritability or outbursts of anger, hypervigilence, and 
exaggerated startle response.  It indicates his symptoms are 
chronic.  

The report indicates the Veteran's PTSD symptoms began in 1977 
and at this time,
he reports nightmares about twice a week and intrusive memories 
several times a week.  It indicates his re-experiencing symptoms 
are moderate in intensity and his avoidant and hyperarousal 
symptoms are persistent and moderate to severe in intensity.  
There have been no periods of remission since his last 
examination.  

The report indicates the Veteran is capable of managing his 
financial affairs.

With respect to the Veteran's employment history, the report 
indicates the Veteran has had several menial jobs for a couple of 
months at a time and is not currently employed.  It indicates he 
retired due to physical problems (peripheral artery disease) and 
PTSD.  

The report provides diagnoses of chronic PTSD and alcohol abuse.  
It indicates his re-experiencing, avoidant, and hyperarousal 
symptoms are related to his PTSD and his alcohol abuse is 
secondary to his PTSD.  It provides a GAF score of 49 and 
concludes that the impairment in psychosocial functioning imposed 
by the Veteran's PTSD is moderately severe.  

With respect to any changes or differences between the Veteran's 
current level of psychosocial functioning and that observed 
during his last exam, the report indicates the Veteran is unable 
to maintain consistent employment at even menial jobs, has never 
married, has not had intimate relationships, is isolated except 
for 2 uncles, has no friends, and has no hobbies or interests.  
It further indicates the Veteran's PTSD is likely linked to these 
changes, as they are frequent symptoms and sequelae of PTSD.  It 
indicates that the Veteran is currently unemployed and based on 
his pre-disability history of multiple, brief menial jobs, it is 
unlikely he will find and maintain gainful employment.  It 
indicates he has been in treatment for years and continues to 
have significant impairment in functioning. It indicates the 
prognosis for further improvement is guarded.  

The report specifically addresses the rating criteria under DC 
9411 and provides the Veteran's PTSD does not cause total 
occupational and social impairment due to PTSD signs and symptoms 
and his PTSD signs and symptoms do not result in deficiencies in 
the judgment, thinking, family relations, work, mood, or school.  
However, it provides his PTSD symptoms cause reduced reliability 
and productivity due to re-experiencing, avoidance and 
hyperarousal symptoms creating severe impairment in functioning.  
The Board's review of the Veteran's symptoms as referenced by the 
examination confirms that they are not consistent with a 70 
percent or higher rating at any point during the relevant time 
frame on appeal.  More specifically, although he has recently 
been described as wearing disheveled clothes and unshaved, and to 
obsessively check for locked doors, he otherwise does not exhibit 
any of the remaining criteria required for a 70 percent rating, 
and based on the continued interaction he had with his uncles, 
the Veteran's PTSD is not found to be productive of total 
occupational and social impairment.  Indeed, with respect to the 
period prior to August 26, 2009, the Board finds that his 
symptoms did not more nearly approximate the criteria for even a 
50 percent rating, with September 2004 examination revealing some 
disturbances of mood, but no cognitive impairment or any of the 
other criteria required for a 50 percent rating.  

However, the Board also acknowledges the Veteran has submitted 
statements regarding the increasing severity of his PTSD 
symptoms.  And, even as a lay person, he is competent to comment 
on symptoms he personally observed or experienced, but he does 
not have the necessary medical training and/or expertise to give 
probative opinions on the severity of the PTSD in relation to the 
criteria listed in the rating schedule.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (lay testimony is competent, however, to 
establish the presence of observable symptomatology); but see 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Moreover, his lay testimony 
concerning this also must be credible to ultimately have 
probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Consequently, based on the August 2009 VA examination report and 
the Veteran's own statements regarding the worsening of severity 
of his PTSD symptoms, the Board finds that since the August 26, 
2009, examination, the Veteran's PTSD symptoms have caused 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  On the 
other hand, prior to August 26, 2009, his PTSD symptoms caused 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, or recent events).  Accordingly, the Board 
finds the evidence supports the finding that the Veteran is 
entitled to a higher, 50 percent disability rating since August 
26, 2009 -but no earlier.  See 38 C.F.R. § 4.130, DC 9411.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Board notes the August 2009 VA examiner essentially indicated 
the Veteran is unemployable due to his work history being 
comprised of menial jobs.  However, the Board also sees the 
examiner nevertheless concluded that the Veteran's PTSD -separate 
and apart from other factors, does not cause total occupational 
and social impairment nor does it result in deficiencies in 
judgment, thinking, family relations, work, mood, or school.  
This suggests that while the Veteran may be unemployable, the 
examiner did not associate this unemployability with his PTSD 
symptoms.  Indeed, the examiner did not attribute the Veteran's 
unemployability to any particular disabilities; rather, he only 
referenced the Veteran's work history.

Consequently, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).   That is, the 
evidence does not suggest exceptional or unusual circumstances 
attributable to the Veteran's PTSD, such as frequent 
hospitalization or marked interference with employment (meaning 
above and beyond that contemplated by the 50 percent schedular 
rating already in effect, see 38 C.F.R. § 4.1), to suggest the 
Veteran is not adequately compensated by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  The level of impairment that the Veteran reports is 
fully contemplated by his existing 50 percent schedular rating.  
And most, indeed if not all, of his evaluation and treatment for 
this condition has been on an outpatient basis, not as an 
inpatient.  So the Board does not have to refer this case to the 
Compensation and Pension Service for extra-schedular 
consideration. VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

For the period prior to August 26, 2009, the claim for an 
increased rating for PTSD is denied.

Effective August 26, 2009, a 50 percent, but not higher, 
disability rating for PTSD is granted, subject to the statutes 
and regulations governing the payment of VA compensation.


REMAND

Regrettably, the Board must remand the Veteran's claim for a TDIU 
for further development and consideration.  Although the Board 
sincerely regrets this additional delay, it is necessary to 
ensure there is a complete record upon which to decide this claim 
so the Veteran is afforded every possible consideration.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability, that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

If a Veteran does not meet the applicable percentage standards 
set forth in 38 C.F.R. § 4.16(a), the Board will also consider an 
extra-schedular rating where the Veteran is unable to secure or 
follow a substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart from 
any nonservice-connected conditions and advancing age, which 
would justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

It has been held that marginal employment, for example, as a 
self-employed worker or at odd jobs or while employed at less 
than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  See 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is to say, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on account 
of the same.  See 38 C.F.R. § 4.18.  And on the basis of 
unemployability, alone, a 100 percent disability rating is 
warranted.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

The Court has additionally held, however, that the sole fact that 
a claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high disability rating, in and of itself, is 
recognition that the impairment attributable to his service-
connected disability makes it difficult to obtain and keep 
employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
question, instead, is whether he is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Id.  Also, according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.

Here, the Veteran is now service connected for PTSD (50 percent), 
bilateral hearing loss (10 percent), and tinnitus (10 percent) -
since August 26, 2009, so as of that date, since all of these 
disabilities may be said to occur from a common etiology or 
combat, they may be combined rating as one 60 percent rating, and 
thereby meet the threshold minimum rating requirements of § 
4.16(a) for consideration of a TDIU.  38 C.F.R. § 4.25.  

The report of the Veteran's August 2009 VA C&P Examination 
essentially provides that the Veteran is not likely to find and 
maintain gainful employment -particularly because of his work 
history of brief, menial jobs.  The Veteran's work history is a 
relevant consideration.  38 C.F.R. §§ 3.341(a), 4.19.  That said, 
while the examiner concludes the Veteran is unemployable, he did 
not attribute this unemployability to the Veteran's service-
connected disabilities.  Rather, he only addressed the likelihood 
of the Veteran finding employment in light of his current work 
history.  Nevertheless, while this is insufficient to establish 
the Veteran is unemployable by virtue of his service-connected 
disabilities, it is competent medical evidence indicating the 
Veteran is unemployable.  The Board therefore finds that the 
Veteran should be afforded a new examination to determine whether 
he is precluded from securing or maintaining a gainful employment 
due to all of his service-connected disabilities.  

Prior to August 26, 2009, the Veteran has a single combined 
rating of 40 percent (PTSD-30 percent, hearing loss and tinnitus, 
each 10 percent), which fails to meet the schedular percentage 
standards of 38 C.F.R. § 4.16(a) for a TDIU.  However, the 
Veteran's July 2006 SSA determination indicates the Veteran's 
service-connected PTSD, hearing loss, and tinnitus contributed to 
the finding that the Veteran is now unemployable.  Consequently, 
there is also evidence indicating the Veteran may have been 
unemployable by virtue of his service-connected disabilities 
prior to August 29, 2009.  And so, as the RO has not referred the 
Veteran's TDIU claim to the Director of the Compensation and 
Pension Service for consideration of entitlement to a TDIU on an 
extraschedular basis, the Board must remand the Veteran's claim.  
38 C.F.R. §§ 3.321(b)(1), 3.340(a), 3.341(a), and 4.16(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the 
Under Secretary for Benefits or the Director 
of VA's Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. 
§ 4.16(b), with respect to the period prior 
to August 26, 2009.  

2.  Arrange for an appropriate examiner to 
examine the Veteran and review the Veteran's 
claims file in its entirety in order to 
provide a medical opinion as to whether the 
Veteran is unable to obtain or maintain 
substantially gainful employment if only his 
service-connected disabilities are 
considered.  All indicated studies should be 
conducted.

The examiner's focus should be on the 
disability picture due to the service-
connected PTSD, hearing loss, and tinnitus.  
If, prior to this examination, the Veteran is 
granted service connection for other 
disabilities, the examiner should also 
consider these disabilities.

In making this employability determination, 
the examiner should also consider the 
Veteran's level of education, special 
training, and work experience.  The VA 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed, and the examiner must discuss the 
rationale of the opinion, whether favorable 
or unfavorable.  

The Veteran's claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review of the 
pertinent medical and other history.  

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

4.  Then readjudicate the Veteran's TDIU 
claim in light of the additional evidence.  
If the claim is not granted to his 
satisfaction, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


